Citation Nr: 1104076	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than August 18, 2008, 
for the grant of service connection for residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2008 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Lincoln, Nebraska, 
that awarded service connection for the residuals of lung cancer 
and assigned a 100 percent rating, effective August 18, 2008.


FINDING OF FACT

VA received the Veteran's claim for the residuals of lung cancer 
on August 18, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 18, 2008, 
for the grant of service connection for residuals of lung cancer 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.  The 
Board nonetheless notes that the November 2008 RO letter fully 
informed the Veteran how effective dates are determined.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later. 3 
8 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  Any communication indicating an intent to apply for a 
benefit under the laws administered by the VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought. See 38 C.F.R. § 3.155(a); 
see also Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the Court of 
Appeals For Veterans Claims' (Court) precedents and public 
policies underlying the statutory scheme).  To determine when a 
claim was received, the Board must review all communications in 
the claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination. 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  Title 38 of the C.F.R., § 3.155(c), provides that when 
a claim has been filed which meets the requirements of 38 C.F.R. 
§ 3.151 or 38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.
According to the Court, however, 38 C.F.R. § 3.157 only applies 
to a defined group of claims.  See Sears v. Principi, 16 Vet. 
App. 244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as informal 
claims for disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a condition.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking treatment, 
does not establish a claim, to include an informal claim, for 
service connection.  As such, the medical records may not be used 
as claims of service connection.

Analysis

Neither the Veteran nor his representative articulated any 
particular basis for the assertion of an earlier effective date.  
Both the notice of disagreement and substantive appeal reflect 
only an appeal.

The report of a medical oncology consultation at the Methodist 
Hospital in Omaha, Nebraska in August 2008 indicates that lung 
cancer had been diagnosed the previous month after the Veteran 
had sought treatment for chest discomfort and other symptoms in 
June 2008.

VA received the Veteran's claim for lung cancer on August 18, 
2008.  A September 2008 rating decision initially granted service 
connection for residuals of lung cancer and assigned an initial 
effective date of August 22, 2008.  Without receipt of a 
disagreement from the Veteran, a second September 2008 rating 
decision granted an earlier effective date of August 18, 2008.

VA received the Veteran's claim for service connection for 
hearing loss and tinnitus in September 2003.  He indicated on the 
VA Form 21-526, Block 2a, that he never before filed a claim with 
VA.  None of the correspondence in the claims file between 
September 2003 and August 2008 addressed or even suggested a 
claim for service connection for residuals of lung cancer.  As VA 
received the Veteran's claim on August 18, 2008, by law, that is 
the earliest effective date available to the Veteran.  38 C.F.R. 
§ 3.400.  His effective date was assigned in accordance with 
applicable law.  There is no need for further discussion.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than August 18, 2008, 
for service connection for residuals of lung cancer is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


